The alleged lack of an opportunity to present evidence is the
                    basis for appellant's civil rights action. In that regard, respondents argue
                    that they were not required to produce the videotape for appellant's review
                    because appellant never asserted that the videotape was exculpatory. The
                    record does not support respondents' assertion, however, because in
                    seeking to review the videotape during the disciplinary process, appellant
                    maintained that he "did not assault anyone" and that he "did not in any
                    way participate in the fight." He thus asserted that his due process rights
                    were violated as a result of being found guilty without being allowed
                    access to evidence that he contends would establish his innocence.
                    Because material exculpatory evidence, including surveillance videos,
                    must be disclosed in a prison disciplinary proceeding if the inmate timely
                    requests it, unless the evidence would "unduly threaten institutional
                    concerns," Piggie v. McBride, 277 F.3d 922, 925 (7th Cir. 2002), the
                    mandates of due process were not met here. See Piggie v. Cotton, 344 F.3d
                    674, 678 (7th Cir. 2003) (explaining that disclosure of such evidence
                    enables an accused inmate to present his or her best defense and ensures
                    that the disciplinary decision-maker considers all evidence relevant to the
                    prisoner's guilt or innocence); Burns v. PA Dept. of Corr., 642 F.3d 163,
                    174 n.11 (3d Cir. 2011) (noting that where a prison's "record retention
                    policy suggests that documentary evidence exists, and an inmate properly
                    requests that the evidence be produced at his/her disciplinary hearing, due
                    process requires that the evidence be produced unless the hearing officer
                    makes an independent determination that the evidence is not relevant, or
                    if relevant, should not be introduced because of overriding penological
                    concerns such as security of the institution or safety of prison personnel or



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    oefp
                  other inmates"); see also Wolff,    418 U.S. at 563-69 (recognizing that
                  minimal due process includes the opportunity to present evidence).
                              Here, appellant was denied review of the videotape on the
                  basis that the videotape was "state's evidence," and while it is unclear
                  what respondents meant by that, respondents acknowledged that the
                  videotape was relevant and did not suggest during the disciplinary
                  hearing that the hearing officer's review of the videotape, or its disclosure
                  to appellant, would have jeopardized any institutional or correctional
                  goals. See Ponte v. Real, 471 U.S. 491, 497 (1985) (explaining that under
                  Wolff, prison officials have to provide some explanation for refusing to
                  allow evidence that an inmate requests).
                              Respondents also argue that, regardless, the disciplinary
                  decision was appropriately supported by some evidence, as required under
                  Hill. Respondents' arguments regarding the existence of "some evidence"
                  to support the disciplinary decision need not be addressed, however,
                  because appellant's civil rights action was not grounded on allegations
                  that his disciplinary conviction did not meet the "some evidence" standard.
                  Instead, he contended that he was denied access to material exculpatory
                  evidence. Nevertheless, to the extent that respondents are suggesting
                  that the some evidence standard set forth in Hill supersedes the Wolff due
                  process factors, we disagree. An inmate in a prison disciplinary hearing is
                  entitled to the protections afforded under both Wolff regarding procedures
                  and Hill regarding the quantum of evidence. Hill, 472 U.S. at 454-55; see
                  Piggie v. McBride, 277 F.3d at 925 (noting that prison officials "may not
                  arbitrarily refuse to consider exculpatory evidence simply because other
                  evidence in the record suggests guilt" (internal quotations omitted)).



SUPREME COURT

      OF

    NEVADA
                                                        3
(0) 19474 4M114
                         Accordingly, we reverse the district court's summary judgment and
                         remand this matter to the district court for further proceedings consistent
                         with this order.
                                     It is so ORDERED.



                                                                                                   ,




                                                                     Saitta


                                                                                                 , J.




                                                                     Pickering




                         cc:   Hon. James Todd Russell, District Judge
                               Thad Monoletti Aubert
                               Attorney General/Carson City
                               Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                              4
(0) 1947A    (deige(vn